UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7134


RENAULT WATKINS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-03838-WDQ)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renault Watkins, Appellant Pro      Se.    Christopher Lee Andrew
Flagg, OFFICE OF THE UNITED          STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renault     Watkins    appeals   the   district   court’s     order

denying his motion for the return of property pursuant to Fed.

R. Crim. P. 41(g).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Watkins v. United States, No. 1:13-cv-

03838-WDQ   (D.   Md.    July     21,   2014).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                        2